 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     DAMON SYKES,                             )   No. CV 19-1792 GW (FFM)
11                                            )
                        Petitioner,           )   ORDER TO SHOW CAUSE WHY
12          v.                                )   PETITION SHOULD NOT BE
                                              )   DISMISSED FOR LACK OF
13   FELICIA PONCE,                           )   JURISDICTION
                                              )
14                      Respondent.           )
                                              )
15

16          On March 12, 2019, Petitioner Damon Sykes (“Petitioner”), a federal inmate

17   currently incarcerated at the United States Penitentiary in San Pedro, California, filed a

18   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (“Petition”) (Docket.

19   No. 1). The Petition challenges Petitioner’s 2011 conviction and sentence imposed

20   following a plea of guilty in the United States District Court for the Northern District

21   of California.

22                            PROCEDURAL BACKGROUND1

23          On July 14, 2011, Petitioner was sentenced to a term of imprisonment of 252

24   months following a plea of guilty of three counts of armed bank robbery, in violation

25   of 18 U.S.C. § 2113(a) and (d), and one count of conspiracy to commit armed bank

26
        1
27
         The Court takes judicial notice of the Memorandum Decision of the United States
     Court of Appeals for the Ninth Circuit, United States v. Sykes, 479 Fed. Appx. 72 (9th
28   Cir. 2012).
                                                  1
 1   robbery, in violation of 18 U.S.C. § 371. Petitioner appealed his sentence, and the

 2   Ninth Circuit affirmed. Sykes, 479 Fed. Appx. at 73.

 3

 4                             PETITIONER’S CONTENTIONS

 5         Petitioner raises the following three grounds for relief:

 6         Ground One: Prosecutorial Misconduct – Brady and Giglio violations

 7         resulting in incorrect Sentencing Guideline range;

 8         Ground Two: Actual Innocence – Guilty Plea does not coincide with the

 9         facts and does not meet the elements of the offense; and

10         Ground Three: Actual Innocence – False information charged in the

11         indictment.

12

13                                         DISCUSSION

14         The Court is obligated to address the issue of jurisdiction before it can reach the

15   merits of Petitioner’s claim. See Hernandez v. Campbell, 204 F.3d 861, 865-66 (9th

16   Cir. 2000). Challenges to the legality of a conviction or a sentence generally must be

17   made in a motion to vacate sentence filed under section 2255 in the sentencing court.

18   Harrison v. Ollison, 519 F.3d 952, 955 (9th Cir. 2008). Challenges to the manner,

19   location, or conditions of a sentence’s execution must be filed under 28 U.S.C. § 2241

20   (“section 2241”) in the custodial court. See Hernandez, 204 F.3d at 864.

21         Notwithstanding the general rule that a petitioner must challenge the legality of

22   his confinement in the sentencing court, section 2255(e) provides an exception to this

23   rule if section 2255 “is inadequate or ineffective to test the legality of his detention.”

24   Under section 2255(e), known as the “escape hatch,” a petitioner may challenge the
25   legality of his sentence in the custodial court through a petition filed under section
26   2241 if he meets certain requirements. E.g., Marrero v. Ives, 682 F.3d 1190, 1192
27   (9th Cir. 2012). In the Ninth Circuit, the escape hatch is available to a petitioner when
28   he “(1) makes a claim of actual innocence, and (2) has not had an unobstructed

                                                  2
 1   procedural shot at presenting that claim.” Stephens v. Herrera, 464 F.3d 895, 898 (9th

 2   Cir. 2006) (internal quotation marks omitted). Significantly, if the petitioner satisfies

 3   the escape hatch requirements, he may avoid the procedural hurdles that are specific to

 4   section 2255 motions. See, e.g., Ivy v. Pontesso, 328 F.3d 1057, 1059-60 (9th Cir.
 5   2003) (petitioner may use the escape hatch to avoid the bar on second or successive
 6   motions).
 7         Here, because Petitioner seeks to challenge the legality of his conviction and
 8   sentence, the Petition should have been filed as a section 2255 motion in the
 9   sentencing court unless Petitioner can demonstrate that the escape hatch entitles him to
10   file the Petition under section 2241. However, the Petition does not demonstrate that
11   Petitioner’s claims fall under section 2255’s escape hatch. The Petition makes bare
12   allegations of actual innocence. However, “[i]n [the Ninth Circuit], a claim of actual
13   innocence for the purposes of the escape hatch of section 2255 is tested by the
14   standard articulated by the Supreme Court in Bousley v. United States, 523 U.S. 614,
15   623, 118 S.Ct. 1604 (1998): To establish actual innocence, petitioner must
16   demonstrate that, in light of all the evidence, it is more likely than not that no
17   reasonable juror would have convicted him. Actual innocence means factual
18   innocence, not merely legal insufficiency.” Muth v. Fondren, 676 F.3d 815, 819 (9th
19   Cir. 2012). The bare allegations here that Petitioner is actually innocent simply fail to
20   meet the Bousley standard.
21         The Petition also fails to demonstrate that Petitioner has not had an
22   unobstructed procedural shot at presenting his claims. The Petition here alleges that
23   the Ninth Circuit denied his application for permission to file a second section 2255
24   petition on January 18, 2019. (Docket No. 1, p. 4.) Therefore, it appears that
25   Petitioner has filed at least one previous section 2255 motion. The Petition fails to
26   demonstrate how that previous section 2255 motion did not allow Petitioner an
27   unobstructed procedural shot at presenting the current claims.
28   ///

                                                  3
 1                                ORDER TO SHOW CAUSE
 2         Under the allegations and facts of the Petition, Petitioner has not demonstrated
 3   that section 2255(e)’s escape hatch entitles him to file the Petition under section
 4   2241. Therefore, the Court orders Petitioner to show cause in writing within 30 days
 5   of the date of this order why the Petition should not be dismissed for lack of
 6   jurisdiction. If Petitioner fails to provide a timely response to this order, the Court
 7   will recommend that the Petition be dismissed for lack of jurisdiction.

 8
           IT IS SO ORDERED.
 9

10
     Date: April 2, 2019                                  /S/ FREDERICK F. MUMM
11                                                             FREDERICK F. MUMM
                                                           United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  4
